 Inthe Matter of SCHENLEY DISTILLERS CORP., EMPLOYERandGROCERYWAREHOUSEMEN'S UNION, LOCAL595,INTERNATIONAL BROTHERHOODOF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN & HELPERS,AFL,PETITIONERCase No. 21-RC-362.-Decided November 4, 1948DECISIONANDORDERUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent employeesof the Employer.3.The Petitioner seeks a unit of all the employees employed in theEmployer's warehouse, located at 316 East Commercial Street, LosAngeles, California.This unit would consist of warehousemen, ajack lift operator, and a shipping and receiving clerk.The Distillery,Rectifying & Winery Workers International Union of America, AFL,herein called the Intervenor, opposes the unit request upon the groundthat these employees have historically bargained together in a singleunit including all the employees of the Employer in the Employer'sbottling plant at 8000 Mai Avenue, Los Angeles, California.Although the warehouse is under the immediate supervision of awarehouse superintendent, both the warehouse and bottling plant areunder the supervision of a general manager whose offices are located*Reynolds, Murdock,and Gray.80 N. L. R. B., No. 27.124 SCHENLEY DISTILLERS CORP.125in the bottling plant.The warehouse receives from the Employer'svarious distilleries in the United States, whiskey and alcoholic spiritsin bulk containers for storage.When required, these items are sentto the bottling plant to be blended and bottled, after which processthe resulting product is again sent to the warehouse to await distribu-tion to the customers of the Employer. Since 1942, the Intervenorhas had continuous collective bargaining agreements with the Em-ployer covering all the employees at the bottling plant and all theemployees employed in the Employer's warehouse in a single unit.,Under the circumstances, we believe that the above-described 6-yearcourse of collective bargaining, supported by the integration of activi-ties at these plants, requires a finding that a single unit coveringbottling plant employees and warehouse employees is appropriate forpurposes of collective bargaining.We find, therefore, that the limitedunit sought by the Petitioner is inadequate in scope and inappropriatefor bargaining purposes?As we have held that the bargaining unit sought by the Petitioneris inappropriate we find that no question affecting commerce existsconcerning the representation of employees of the Employer withinthe meaning of Section 9 (c) (1) and Section 2 (6) and (7) of theNational Labor Relations Act,The petition will, therefore, be dis-missed 3ORDERUpon the basis of the entire record in this case the National LaborRelations Board hereby orders the petition herein be, and it hereby is,dismissed.1Because of the expiration of a lease at another location in Los Angeles, the EmployerinMay 1947,moved its warehouse operations to 316 East Commercial Street, Los Angeles.There being nothing in the record to the contrary,it is assumed that substantially all theemployees at the former location were transferred to the East Commercial Street ware-houseThus it appearsthatthe East Commercial Street warehouse is not a new or differ-ent operation but the same operation in another location.2Matter of Poultry Producers of Central California,78 N. L.R. B. 1067;Matter ofRobertGair Company,Inc (Natick Box and Board Division)77 N. L.R B. 649 and casescited therein.3 In view of our dismissal of the petition on the ground that the unit sought by the Peti-tioner is inappropriate,we find it unnecessary to resolve a contract bar issue raised bythe Intervenor.